              Case 2:20-cv-00111-RAJ Document 78 Filed 02/18/20 Page 1 of 4




 1                                                                        The Honorable Richard Jones

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9                                                         )
     STATE OF WASHINGTON, et al.,                          )   No. 2:20-cv-0111-RAJ
10                                                         )
        Plaintiffs,                                        )   FEDERAL     DEFENDANTS’
11                                 v.                      )   MOTION TO FILE OVER-
                                                           )   LENGTH      BRIEF     IN
12   UNITED STATES DEPARTMENT OF                           )   OPPOSITION TO PLAINTIFFS’
     STATE, et al.,                                        )   MOTION FOR PRELIMINARY
13                                                         )   INJUNCTION
        Defendants.                                        )
14                                                         )   NOTED FOR: FEB. 18, 2020
15

16

17

18
19

20

21

22

23

24

25

26

27

     Motion to Extend Page Limits                                               United States Department of Justice
     for Opposition to Motion for Preliminary Injunction                   Civil Division, Federal Programs Branch
     (No. 2:20-cv-00111-RAJ)                                                                         1100 L St. NW
                                                                                            Washington, DC 20530
                                                                                                      202-353-0533
               Case 2:20-cv-00111-RAJ Document 78 Filed 02/18/20 Page 2 of 4




 1              Pursuant to Local Rule 7(f), Defendants respectfully request approval to file an over-
 2   length brief, up to 34 pages in length, in response to Plaintiffs’ Motion for Preliminary
 3   Injunction, ECF No. 55 (“Mot.”). Consistent with this Court’s standing order, Defendants
 4   have consulted with Plaintiffs, who do not consent to this request. 1
 5              Defendants’ request is appropriate and warranted in light of the following
 6   considerations:
 7         •    The issues raised by Plaintiffs’ motion are important ones and deserve thorough
 8              treatment by Defendants. Significantly, the effective date of the Rules challenged by
 9              Plaintiffs in this litigation is March 9, 2020, just ten days after briefing is set to
10              complete on the instant motion, leaving little time for any supplemental briefing
11              should gaps be left in the current round of briefing.
12         •    Plaintiffs’ brief explicitly and implicitly incorporates prior briefing from the related
13              case brought in 2018 by a similar set of Plaintiffs.
14                  o For example, rather than present substantive argument regarding the Article
15                      III prerequisite of standing in their brief, Plaintiffs present six lines of
16                      briefing and implicitly incorporate their prior briefing by reference. See Mot.
17                      at 8. If Defendants were to take a similar briefing shortcut, the Court would
18                      lack the analysis needed for a thorough ruling in light of differences between
19                      the prior case and this one.
20                  o Similarly, Plaintiffs explicitly “incorporate the evidence and arguments” from
21                      the prior case on the issue of irreparable harm, Mot. at 22, one of the factors
22                      Plaintiffs acknowledge they “must establish” to obtain relief. Mot. at 7. An
23                      extension of the page limits is warranted to ensure thorough briefing of this
24                      issue as well.
25

26

27   1
         A declaration describing the parties’ meet-and-confer efforts is attached to this motion.
     Motion to Extend Page Limits
     for Opposition to Motion for Preliminary Injunction   -1-                           United States Department of Justice
     (No. 2:20-cv-00111-RAJ)                                                        Civil Division, Federal Programs Branch
                                                                                                              1100 L St. NW
                                                                                                     Washington, DC 20530
                                                                                                               202-353-0533
             Case 2:20-cv-00111-RAJ Document 78 Filed 02/18/20 Page 3 of 4




 1       •    Plaintiffs’ brief omits any mention whatsoever regarding jurisdictional issues
 2            addressed by the Court in the related case, choosing instead to highlight Plaintiffs’
 3            merits arguments. But “[w]ithout jurisdiction the court cannot proceed at all in any
 4            cause,” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998), and a page limit
 5            extension is necessary for Defendants to provide briefing on these threshold issues.
 6       •    Plaintiffs’ brief already extends to the 24-page maximum set by the Court’s local
 7            rules, which precludes Defendants from thoroughly addressing the issues described
 8            above without giving short thrift to other issues that are actually raised by Plaintiffs’
 9            brief.
10       •    Plaintiffs’ 24-page brief is supplemented by a complaint that contains 310 substantive
11            paragraphs across 90 pages, a document frequently cited in Plaintiffs’ brief. In the
12            preliminary injunction context, Defendants do not have a comparable opportunity to
13            provide a pleading outside of their brief on which to rely.
14

15       In short, a modest extension to the page limits is appropriate to ensure that the Court
16   has before it a record that includes legal analysis on the most important issues raised by
17   Plaintiffs’ motion. Defendants therefore respectfully request that they be granted leave to
18   file an over-length brief of up to 34 pages in length. 2
19
     Dated: February 18, 2020                              Respectfully submitted,
20

21                                                         JOSEPH H. HUNT
                                                           Assistant Attorney General
22
                                                           ALEXANDER K. HAAS
23                                                         Director, Federal Programs Branch
24                                                         ANTHONY J. COPPOLINO
25                                                         Deputy Director, Federal Programs Branch

26
     2
      Under Local Rule 7(f), Plaintiffs will “automatically” be granted a corresponding page-limit
27   extension, up to one-half of the length of Defendants’ opposition brief.
     Motion to Extend Page Limits
     for Opposition to Motion for Preliminary Injunction    -2-                           United States Department of Justice
     (No. 2:20-cv-00111-RAJ)                                                         Civil Division, Federal Programs Branch
                                                                                                               1100 L St. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-353-0533
            Case 2:20-cv-00111-RAJ Document 78 Filed 02/18/20 Page 4 of 4



                                                           /s/ Eric J. Soskin
 1
                                                           ERIC J. SOSKIN
 2                                                         Senior Trial Counsel
                                                           U.S. Department of Justice
 3                                                         Civil Division, Federal Programs Branch
                                                           1100 L Street, NW Room 12002
 4                                                         Washington, D.C. 20530
                                                           (202) 353-0533 (telephone)
 5                                                         (202) 616-8460 (facsimile)
 6                                                         eric.soskin@usdoj.gov

 7                                                         Attorneys for Federal Defendants

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     Motion to Extend Page Limits
     for Opposition to Motion for Preliminary Injunction    -3-                           United States Department of Justice
     (No. 2:20-cv-00111-RAJ)                                                         Civil Division, Federal Programs Branch
                                                                                                               1100 L St. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-353-0533
